                            IT IS SO ORDERED.


       September 30, 2019
Dated: _________________    ______________________
                            U.S. District Judge
1                                     CERTIFICATE OF SERVICE

2           Pursuant to FRCP 5(b), I certify that I am an employee of the Office of the District

3    Attorney of Washoe County, over the age of 21 years and not a party to nor interested in the

4    within action. I certify that on this date, I deposited for mailing in the U. S. Mails, with

5    postage fully prepaid, a true and correct copy of the foregoing document in an envelope

6    addressed to the following:

7    Kevin E. Gillespie #1188383
     NNCC
8    P.O. BOX 7000
     CARSON CITY, NV 89702
9

10          Dated 27th day of September 2019.

11
                                                            /s/ C. THEUMER
12                                                          C. THEUMER

13

14

15

16

17

18

19

20

21

22

23

24

25

26
